DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 December 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 3 and 8-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, claims 1 and 10 recite the limitation “creating, by another at least two contacts of the plurality of thermo-coupled multi-contact electrodes, another temporary lesion”, which constitutes new matter because paragraphs [0042] and [0053] of the instant Specification only contemplates the singular “another contact” which is not “at least two contacts” or “sending a pulse to another at least two contacts” as currently claimed. Additionally, paragraphs [0042] and [0053] of the instant Specification fails to provide a sufficient recitation for “allowing the temporary lesion to resolve” as set forth in claim 1.
Claims 3, 8-9 and 11-19 are rejected as they incorporate the new matter of claims 1 or 10, respectively.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation "the abnormal neurological activity" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the claim recites the limitation “abnormal neurological activity” in lines 10-11 which renders the claim indefinite because it is unclear whether or not this is the same or different than the previously recited “abnormal neurological activity”. For purposes of examination, this will be treated as being the same as the previously recited “abnormal neurological activity”.
Regarding claim 10, the claim recites the limitation “abnormal neurological activity” in lines 15-16 which renders the claim indefinite because it is unclear whether or not this is the same or different than the previously recited “abnormal neurological activity”. For purposes of examination, this will be treated as being the same as the previously recited “abnormal neurological activity”.
Claims 3, 8-9 and 11-19 are rejected as being dependent upon an indefinite claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 8, 10-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lozano (US 7285118) in view of Wang (US 20160081744).
Regarding claim 1, Lozano teaches a method comprising: recording, by a plurality of implanted thermo-coupled multi-contact electrodes (110, 111, 112, 113, 120, 
Wang teaches a device for mapping and applying ablation to neurological tissue (see Figs. 24-26) comprising at least two electrodes that are located on the distal end of the device such that multiple sites along the distal end can be contacted an electrical stimulation could be delivered to each of these sites, wherein the electrodes can be selected sequentially or singly (see stimulation electrodes and ablation electrodes; [0236], [0238], [0266] and [0269]). It is further noted that Wang additionally teaches the electrodes can have dual functions for delivering electrical stimulation or radiofrequency 
Regarding claim 3, Lozano further teaches wherein the localizing further comprises analyzing a frequency of the abnormal neurological activity and/or a centrality of the abnormal neurological activity (EEG, field potentials, and/or evoked potentials for monitoring of seizures, localization of seizure foci; see col. 10, lines 13-17).
Regarding claim 8, Lozano further discloses wherein the defining the neurological network further comprises creating a map based on the conduction data recorded by the plurality of thermo-coupled multi-contact electrodes (the step of localizing the signals/foci discussed in col. 10, lines 12-17 effectively creates a map of 
Regarding claim 10, Lozano teaches a system comprising: a plurality of thermo-coupled multi-contact electrodes (110, 111, 112, 113, 120, Figs. 6A-6B, see also col. 9, lines 58-61) configured to be implanted (placed bilaterally in each temporal lobe, implanted; see col. 10, lines 17-22 and col. 9, lines 44-49) within a predetermined theoretical zone of activity within a patient's neurological tissue to record conduction data (recording for identification of targets; see col. 10, lines 10-17); a computing device (see controller/RF generator, col. 9, lines 20-25) comprising: a non-transitory memory storing instructions (implied from the disclosed use of the controller/RF generator); and a processor configured to access the non-transitory memory and execute the instructions (implied from the disclosed use of the controller/RF generator) to at least: define a neurological network within a portion of the predetermined theoretical zone of activity responsible for generation of abnormal neurological activity within the patient's neurological tissue based on the conduction data (see localization of neural tissue in the temporal lobe creating the electrical signals discussed in col. 10, lines 12-17), wherein the plurality of implanted thermo-coupled multi-contact electrodes are positioned at or near a plurality of nodes in the neurological network (placed bilaterally/implanted in each temporal lobe, which is considered as being at least being positioned “near” the plurality of nodes or neurons in the neurological network as claimed; see col. 10, lines 17-22 and col. 9, lines 44-49); detect abnormal neurological activity of a neurological condition within the neurological network (EEG, field potentials, and/or evoked potentials for monitoring of seizures, localization of seizure foci, identification of motor or 
Wang teaches a device for mapping and applying ablation to neurological tissue (see Figs. 24-26) comprising at least two electrodes that are located on the distal end of the device such that multiple sites along the distal end can be contacted an electrical stimulation could be delivered to each of these sites, wherein the electrodes can be selected sequentially or singly (see stimulation electrodes and ablation electrodes; [0236], [0238], [0266] and [0269]). It is further noted that Wang teaches the electrodes can have dual functions for delivering electrical stimulation or radiofrequency energy (see [0178]). Wang further teaches applying electrical stimulation at multiple sites using the at least electrodes and observing the results of the stimulation, wherein: when the stimulation causes a physiological change the electrodes deliver ablation energy to the site, and when the stimulation produces no changes in the physiological parameters, changing the location at which stimulation is applied (see [0269]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the computing device as taught by Lozano to have included selection of at least two contacts of the thermo-coupled multi-contact electrodes and sequentially using at least two contacts to create temporary and permanent lesions in the claimed manner in light of Wang, the motivation being to provide the additional benefit of a more precise ablation of 
Regarding claim 11, Lozano further teaches wherein each of the plurality of thermo-coupled multi-contact electrodes comprise: a plurality of electrical contacts (see “sectioned electrodes”, col. 8, lines 27-35); and a thermosensor (see col. 7, lines 31-44, see also 102a-102d, Figs. 6A-6B).
Regarding claims 17-19, Lozano in view of Wang teaches similar limitations as discussed above in the rejection of claims 1, 3 and 8.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of Wang and in further view of Heggeness et al. (US 20150005614) (“Heggeness”).
Regarding claims 9 and 16, Lozano in view of Wang teaches the limitations for which claims 9 and 16 are respectively dependent upon, with Lozano further teaching wherein the plurality of thermo-coupled multi-contact electrodes each comprise a thermosensor (see col. 7, lines 31-44, see also 102a-102d, Figs. 6A-6B), further comprising: monitoring, using the thermosensor, a temperature rise while the lesion is created (see col. 8, lines 55-60); and stopping, by the system, a current being applied by the at least one contact of the plurality of thermo-coupled multi-contact electrodes when the temperature rise rises to a threshold value indicating the lesion is fully formed (see ending of set amount of time at the desired temperature; col. 9, lines 18-29, see 
Heggeness teaches a system for applying RF energy to nerve tissue for the purpose of stimulation of the nerve and also to achieve ablative/destructive doses of energy (see [0079]). Heggeness further teaches heating the nerve tissue at a lower, non-destructive or “stimulating” level to generate a desired temporary therapeutic response from the patient (see [0081]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the process as taught by Lozano in view of Wang to monitor and control the temperature rise for the temporary lesion in the claimed manner in light of Heggeness, the motivation being to set a lower, non-destructive temperature threshold for the purpose of generating a desired temporary therapeutic response from the patient to verify that the location is correct before a destructive or permanent dose is delivered (see Heggeness: [0081]).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of Wang and in further view of Moffitt et al. (US 20100268298) (“Moffitt”).
Regarding claims 12-15, Lozano teaches all the limitations of claim 11 for which claims 12-15 are dependent upon, however Lozano in view of Wang fails to specifically teach wherein the plurality of contacts comprise at least four electrical contacts or at least ten electrical contacts and wherein at least two of the plurality of electrical contacts are of different shapes and different sizes.
.
Response to Arguments
Applicant's arguments filed 26 October 2020 with respect to Lozano failing to disclose the definition of a neurological network and creation of a temporary lesion as claimed have been fully considered but they are not persuasive.
To the extent Applicant argues the lesion created by Lozano is not temporary as claimed (see Remarks pg. 8), the Examiner respectfully disagrees. The Examiner generally contends that the stimulation as taught by Lozano is temporary for substantially similar reasoning as that applied to the “reversible lesion” in paragraph 25 of the Final Rejection dated 04 September 2020.
Regarding Applicant’s argument directed to Lozano failing to disclose the determination of a neurological network comprising a plurality of nodes as claimed (see Remarks pgs. 8-9), the Examiner respectfully disagrees. The Examiner contends that Lozano anticipates this limitation because Lozano teaches use of the 
Applicant’s additional arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the additional arguments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794